Title: From Thomas Jefferson to Albert Gallatin, 17 July 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr. Gallatin
                            
                            July 17. 06.
                        
                        I return you the petitions of the inhabitants of Sag-harbor and of the Keeper of the Light house there. the
                            claims of the parties depend on the Indian right of soil, on the legal effect of the Indian conveyances & contracts, &
                            the degree of patronage or guardianship exercised over them by the government of N. York. the rule of decision being the
                            lex loci, the science & authority of the State tribunals ought to be appealed to. there might be cases indeed where the
                            acts even of a civil officer of the US. might be so outrageous & dissocial as that we might remove him at short hand
                            from infesting the neighborhood. but that is not the character of the present case; and I do not see that the keeper has
                            done any thing which should deprive him of the right of an appeal to the laws of the land. Affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    